Title: From Benjamin Franklin to Humphrey Senhouse, 31 January 1765
From: Franklin, Benjamin
To: Senhouse, Humphrey


Sir,
Cravenstreet, London, Jan. 31. 65
I wish I could give you any Encouragement to hope Relief in your Case by means of Electricity. No Instance of the kind has fallen within my Knowledge. On the contrary, I have try’d it on some Patients, but without the least Success. I am, Sir, Your most obedient humble Servant
B Franklin

 
Addressed: To / Major Senhouse / in / Carlisle
Endorsed: Jany. 31 – 1765 Dr. Benjn. Franklin to H Senhouse Electricity no cure for Deafness
